Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been considered.
Drawings
The drawings are objected to because of the following minor informalities: 
In Fig. 6, the arrow is missing a label.
In Fig. 7, the vertical axis label is 
    PNG
    media_image1.png
    24
    30
    media_image1.png
    Greyscale
whereas paragraphs [0015] and [0115] recite
    PNG
    media_image2.png
    28
    46
    media_image2.png
    Greyscale
.
Further, the drawings are objected to because in Fig. 10 numeral 506 the text is illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7, 8, 15, 16, 18, and 20 are objected to because of the following minor informalities:  
In claims 7, 8, 15, 16, and 20, the last line should read “the Gamma Function” because it refers to a particular formula. 
Claim 18 line 1 should read “wherein a direction of the online updates [[are]] is adjusted”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Nonlinear Dynamic Boltzmann Machines for Time-Series Prediction” (January 2017) to Dasgupta et al., hereinafter Dasgupta, in view of “Generalized Normal ARMA Model Applied to the Areas of Economy, Hydrology and Public Policy” (2015) to Milani et al., hereinafter Milani.
Regarding claim 1, Dasgupta teaches: A computer-implemented method executed on a processor (Dasgupta p. 1836, § Numerical experiments, ¶ 1: “Intel Core i5”) for employing a dynamic Boltzmann machine (DyBM) to solve a maximum likelihood of generalized normal distribution (GND) of time-series datasets, the method comprising: 
acquiring the time-series datasets (Dasgupta on p. 1834, § “Evaluation” teaches acquiring “two different synthetic datasets”. Also, real-data time series prediction is taught by Dasgupta on p. 1838, § “Real-data time series prediction”.) transmitted from a source node to a destination node of a neural network including a plurality of nodes; (Dasgupta Fig. 1(a) teaches transmitting from source to destination nodes)

    PNG
    media_image3.png
    367
    556
    media_image3.png
    Greyscale

learning, by the processor, a time-series generative model (P. 1835 § “RNN-Gaussian DyBM as a nonlinear model”) with eligibility traces (Eq. 6 on p. 1835); and 
performing, by the processor, online updating of internal parameters based on a gradient update to predict updated times-series datasets generated from non-Gaussian distributions. (P. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ”. Examiner does not give patentable weight to the limitation “generated from non-Gaussian distributions” because it is about the source of the dataset, which is not positively recited as being associated with any of the claimed steps or structural elements.)
However, Dasgupta does not explicitly teach: [a time-series generative model] based on the GND; or [internal parameters] of the GND
But Milani teaches: [a time-series generative model] based on the GND; and [internal parameters] of the GND (Milani teaches “generalized normal distribution” on p. 2, ln. 40-41). 
Milani is in the same field of endeavor as Dasgupta, namely, modeling stochastic time series. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Milani into Dasgupta’s system by replacing the Gaussian distribution with a generalized normal distribution, with a motivation to achieve greater robustness. (Milani p. 2, ln. 40)

Regarding claim 2, Dasgupta in view of Milani teaches: The method of claim 1, further comprising adjusting a direction of the online updates by refreshing guessing values of the internal parameters of the GND after every fixed number of gradient updates. (Dasgupta on p. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                                 
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”.)

Regarding claim 3, Dasgupta in view of Milani teaches: The method of claim 1, Further Dasgupta teaches: wherein the time-series datasets are financial time-series data. (P. 1838, § “Weekly retail gasoline and diesel prices in U.S.”)

Regarding claim 4, Dasgupta in view of Milani teaches: The method of claim 1, Further, Dasgupta teaches by Eq. 1 on p. 1835: wherein a conditional probability density is 

    PNG
    media_image4.png
    140
    674
    media_image4.png
    Greyscale

Regarding claim 5, Dasgupta in view of Milani teaches: The method of claim 4, 
Further, Dasgupta teaches by Eq. 2 on p. 1835: 

    PNG
    media_image5.png
    260
    665
    media_image5.png
    Greyscale


Regarding claim 6, Dasgupta in view of Milani teaches: The method of claim 5, Further, Dasgupta teaches by Eq. 8 on p. 1835: 

    PNG
    media_image6.png
    199
    664
    media_image6.png
    Greyscale

(The variable                         
                            
                                
                                    α
                                
                                
                                    k
                                
                            
                        
                     from Dasgupta Eq. 8 is expanded in claim 6.)

Regarding claim 9, Dasgupta teaches: A non-transitory computer-readable storage medium comprising a computer-readable program executed on a processor for employing a dynamic Boltzmann machine (DyBM) to solve a maximum likelihood of generalized normal distribution (GND) of time-series datasets, wherein the computer-readable program when executed on the processor causes a computer to perform the steps of: (Dasgupta p. 1836, § Numerical experiments, ¶ 1: “All the experiments were carried out with a Python 2.7 implementation (with numpy and theano backend) on a Macbook Air with Intel Core i5 and 8 GB of memory.”)
acquiring the time-series datasets (Dasgupta on p. 1834, § “Evaluation” teaches acquiring “two different synthetic datasets”. Also, real-data time series prediction is taught by Dasgupta on p. 1838, § “Real-data time series prediction”.) transmitted from a source node to a destination node of a neural network including a plurality of nodes; (Dasgupta Fig. 1(a) teaches transmitting from source to destination nodes)
learning, by the processor, a time-series generative model (P. 1835 § “RNN-Gaussian DyBM as a nonlinear model”) with eligibility traces (Eq. 6 on p. 1835); and 
performing, by the processor, online updating of internal parameters based on a gradient update to predict updated times-series datasets generated from non-Gaussian distributions. (P. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ”. Examiner does not give patentable weight to the limitation “generated from non-Gaussian distributions” because it is about the source of the dataset, which is not positively recited as being associated with any of the claimed steps or structural elements.)
However, Dasgupta does not explicitly teach: [a time-series generative model] based on the GND; or [internal parameters] of the GND
But Milani teaches: [a time-series generative model] based on the GND; and [internal parameters] of the GND (Milani teaches “generalized normal distribution” on p. 2, ln. 40-41.)
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Milani into Dasgupta’s system by replacing the Gaussian distribution with a generalized normal distribution, with a motivation to achieve greater robustness. (Milani p. 2, ln. 40)

Regarding claim 10, Dasgupta in view of Milani teaches: The non-transitory computer-readable storage medium of claim 9, wherein a direction of the online updates is adjusted by refreshing guessing values of the internal parameters of the GND after every fixed number of gradient updates. (Dasgupta on p. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                                 
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”.)

Regarding claim 11, Dasgupta in view of Milani teaches: The non-transitory computer-readable storage medium of claim 9,
Further, Dasgupta teaches: wherein the time- series datasets are financial time-series data. (P. 1838, § “Weekly retail gasoline and diesel prices in U.S.”)

Regarding claim 12, Dasgupta in view of Milani teaches: The non-transitory computer-readable storage medium of claim 9, Further, Dasgupta teaches by Eq. 1 on p. 1835: wherein a conditional probability density is 

    PNG
    media_image4.png
    140
    674
    media_image4.png
    Greyscale


Regarding claim 13, Dasgupta in view of Milani teaches: The non-transitory computer-readable storage medium of claim 12, Further, Dasgupta teaches by Eq. 2 on p. 1835: 

    PNG
    media_image5.png
    260
    665
    media_image5.png
    Greyscale


Regarding claim 14, Dasgupta in view of Milani teaches: The non-transitory computer-readable storage medium of claim 13, Further, Dasgupta teaches by Eq. 8 on p. 1835: 

    PNG
    media_image6.png
    199
    664
    media_image6.png
    Greyscale

(The variable                         
                            
                                
                                    α
                                
                                
                                    k
                                
                            
                        
                     from Dasgupta Eq. 8 is expanded in claim 14.)

Regarding claim 17, Dasgupta teaches: A system for employing a dynamic Boltzmann machine (DyBM) to solve a maximum likelihood of generalized normal distribution (GND) of time-series datasets, the system comprising: a memory; and one or more processors in communication with the memory (Dasgupta p. 1836, § Numerical experiments, ¶ 1: “All the experiments were carried out with a Python 2.7 implementation (with numpy and theano backend) on a Macbook Air with Intel Core i5 and 8 GB of memory.”) configured to: 
acquire the time-series datasets (Dasgupta on p. 1834, § “Evaluation” teaches acquiring “two different synthetic datasets”. Also, real-data time series prediction is taught by Dasgupta on p. 1838, § “Real-data time series prediction”.) transmitted from a source node to a destination node of a neural network including a plurality of nodes; (Dasgupta Fig. 1(a) teaches transmitting from source to destination nodes)
learn, by the processor, a time-series generative model (P. 1835 § “RNN-Gaussian DyBM as a nonlinear model”) with eligibility traces (Eq. 6 on p. 1835); and 
perform, by the processor, online updating of internal parameters based on a gradient update to predict updated times-series datasets generated from non-Gaussian distributions. (P. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ”. Examiner does not give patentable weight to the limitation “generated from non-Gaussian distributions” because it is about the source of the dataset, which is not positively recited as being associated with any of the claimed steps or structural elements.)
However, Dasgupta does not explicitly teach: [a time-series generative model] based on the GND; or [internal parameters] of the GND
But Milani teaches: [a time-series generative model] based on the GND; and [internal parameters] of the GND (Milani teaches “generalized normal distribution” on p. 2, ln. 40-41.)
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Milani into Dasgupta’s system by replacing the Gaussian distribution with a generalized normal distribution, with a motivation to achieve greater robustness. (Milani p. 2, ln. 40)

Regarding claim 18, Dasgupta in view of Milani teaches: The system of claim 17, wherein a direction of the online updates are adjusted by refreshing guessing values of the internal parameters of the GND after every fixed number of gradient updates. (Dasgupta on p. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                                 
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”.)

Regarding claim 19, Dasgupta in view of Milani teaches: The system of claim 17, Further, Dasgupta teaches: wherein the time-series datasets are financial time-series data. (P. 1838, § “Weekly retail gasoline and diesel prices in U.S.”)
Allowable Subject Matter
Claims 7, 8, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Learning dynamic Boltzmann machines with spike-timing dependent plasticity” (2015) to Osogami et al. teaches dynamic Boltzmann machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122